Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153671 Page 1 of 13



     1                      UNITED STATES DISTRICT COURT

     2               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

     3                                 .
         IN RE:                        .    Docket
     4   QUALCOMM LITIGATION           .    No. 17cv0108-GPC-MDD
                                       .
     5                                 .
                                       .    March 28, 2019
     6                                 .    1:35 P.M.
         . . . . . . . . . . . . . . . .    San Diego, California
     7
                           TRANSCRIPT OF MOTIONS HEARING
     8                 BEFORE THE HONORABLE GONZALO P. CURIEL
                            UNITED STATES DISTRICT JUDGE
     9
                                A-P-P-E-A-R-A-N-C-E-S
    10   For Apple Inc.:          Fish & Richardson
                                  12390 El Camino Real
    11                            San Diego, California 92130
                                  By: JUANITA R. BROOKS, ESQ.
    12                                 LAUREN A. DEGNAN, ESQ.
                                       BENJAMIN C. ELACQUA, ESQ.
    13                                 RUFFIN B. CORDELL, ESQ.
                                  - and -
    14                            Boies Schiller Flexner LLP
                                  1401 New York Avenue NW
    15                            Washington, DC 20005
                                  By: KAREN L. DUNN, ESQ.
    16                                 WILLIAM A. ISAACSON, ESQ.
                                       EDWARD H. TAKASHIMA, ESQ.
    17
         For Compal Electronics Inc., FIH Mobile Ltd., Hon Hai Precision
    18   Industry Co., Ltd., Pegatron Corporation, and Wistron
         Corporation:           Gibson, Dunn & Crutcher, LLP
    19                          333 South Grand Avenue
                                Los Angeles, California 90071
    20                          By: JASON C. LO, ESQ.
                                     RICHARD J. DOREN, ESQ.
    21

    22   For Qualcomm Incorporated:
                                Jones Day
    23                          4655 Executive Drive, Suite 1500
                                San Diego, California 92121
    24                          By: KAREN P. HEWITT, ESQ.
                                     EDWARD PATRICK SWAN, JR., ESQ.
    25                          - and -
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153682 Page 2 of 13



     1                            Cravath, Swaine & Moore LLP
                                  Worldwide Plaza, 825 Eighth Avenue
     2                            New York, New York 10019
                                  By: EVAN CHESLER, ESQ.
     3                                 VANESSA A. LAVELY, ESQ.
                                       NATHAN E. DENNING, ESQ.
     4                                 RICHARD J. STARK, ESQ.
                                       J. WESLEY EARNHARDT, ESQ.
     5                            - and -
                                  Quinn Emanuel
     6                            865 South Figueroa Street, 10th Floor
                                  Los Angeles, California 90071
     7                            By: STEPHEN A. SWEDLOW, ESQ.

     8
         Court Reporter:          Chari L. Bowery, RPR, CRR
     9                            USDC Clerk's Office
                                  333 West Broadway, Suite 420
    10                            San Diego, California 92101
                                  chari_bowery@casd.uscourts.gov
    11
         Reported by Stenotype, Transcribed by Computer
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153693 Page 3 of 13



     1            SAN DIEGO, CALIFORNIA; MARCH 28, 2019; 1:35 P.M.

     2                                   -o0o-

     3              THE CLERK:    Calling matter two on the calendar,

     4   17-cv-108, Apple Inc. v. Qualcomm Incorporated, for motion

     5   hearing and jury instruction.

     6              THE COURT:    Appearances, please.

     7              MS. DUNN:    Good afternoon, Your Honor.    I will just

     8   state the appearances of the folks who may be arguing today.

     9        Karen Dunn and Bill Isaacson from Boies Schiller; Ruffin

    10   Cordell, Juanita Brooks, Lauren Degnan, and Ben Elacqua from

    11   Fish & Richardson; and here from Apple are Noreen Krall and

    12   Andrew Farthing.

    13              THE COURT:    Good afternoon.

    14              MR. DOREN:    Your Honor, on behalf of the CMs, Richard

    15   Doren and Jason Lo.

    16              THE COURT:    Good afternoon.

    17              MS. HEWITT:    Good afternoon, Your Honor.

    18        On behalf of Qualcomm, Karen Hewitt from Jones Day.        Today

    19   we have Evan Chesler, Richard Stark, Wes Earnhardt, Vanessa

    20   Lavely, and Nathan Denning, from Cravath Swain & Moore.        We

    21   also have Stephen Swedlow, from Quinn Emanuel.       And John Scott

    22   from Qualcomm.

    23              THE COURT:    Good afternoon.

    24        We are two and a half weeks from trial.       The Court has,

    25   with a few exceptions, ruled on a great number of motions in
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153704 Page 4 of 13



     1   limine, Daubert motions, and it's obvious from my review of

     2   those, as well as the Rule 44.1 motions and all the additional

     3   daily gifts that I receive, that there's a lot of jockeying

     4   going around, happening, for position, for advantages, with

     5   respect to rulings on evidence, the order of presentation of

     6   causes of action in the instructions, and now presentation of

     7   evidence at trial.

     8        So, all of that now has brought us here, today, for a

     9   hearing where we were scheduled to address and hopefully rule

    10   on a large number of Rule 44.1 requests for determination of

    11   foreign law.

    12        Now, I will confess to you, a couple of months ago, when

    13   you all mentioned that there was this thing called Rule 44.1

    14   and that you had a notion, an idea, to file some Rule 44.1

    15   requests, I said, "Sure.     Go ahead."   About a month or so ago,

    16   there was a request for leave to file briefs in excess of

    17   normal briefing practices.     I didn't say, "Yeah.    Sure.   Go

    18   ahead," all the way, but I did provide some measure of relief

    19   requested.

    20        So we received the papers.     We have been working

    21   diligently to seek to address all of these issues.       Keeping in

    22   mind that there is not a plethora of law with respect to

    23   Rule 44.1 practice, but the cases that have raised Rule 44.1

    24   issues are unlike ours.

    25        We had Judge Serna, up the road, in Los Angeles, saw one
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153715 Page 5 of 13



     1   of these requests, and said, "No, that is a motion for summary

     2   judgment in Rule 44.1 clothing."

     3        We had recently, in Texas, Judge Gilstrap, said, "No, it's

     4   fine, on this one question."

     5        We have about 20.    Because it seems like, with every

     6   request for a determination of foreign law, there was either

     7   one or two counter-requests.     So we don't have a situation that

     8   was in front of Judge Gilstrap.     We don't have a situation that

     9   was in front of the Seventh Circuit, when they took, on appeal,

    10   an order granting motion for summary judgment; and there, in

    11   the course of deciding the motion for summary judgment, Judge

    12   Kennelly ruled that French law required a certain form of

    13   construing the contract.     It was basically one issue, and it

    14   was raised in the context of a motion for summary judgment.

    15        And when you look at the questions that are being

    16   presented under Rule 44.1, you see that they really are very

    17   much like Judge Serna observed, motion-for-summary-

    18   judgment-like, if not just straight-out motions for summary

    19   adjudication of issues.

    20        And to further hit home on the notion that these are

    21   issues that are akin, look exactly like motion for summary

    22   judgment issues, one only has to look at Judge Koh's decision

    23   in the FTC v. Qualcomm case, where she was asked by the FTC to

    24   determine that RAND obligations extended to competitors of

    25   Qualcomm as far as chipset developers, manufacturers.        And that
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153726 Page 6 of 13



     1   was one issue that she took up, and I don't have to tell you,

     2   in a very well-written decision, she thoroughly addressed all

     3   of the facts and questions that were raised there.       Again, one

     4   issue.

     5        Here, we are being asked to take up this same type of

     6   analysis with respect to -- I think we counted 19 or 20

     7   different questions.

     8        So, ultimately, that's a long story to say we are not

     9   going to be tackling the Rule 44.1 issues today.

    10        What I intend to do is to look closer at each of these

    11   motions and give them the attention they deserve, that they

    12   require.   Keeping in mind that this is such a case -- this is a

    13   case of such consequence that armies of lawyers will be poring

    14   over every one of my words to determine whether or not I got it

    15   right or not.   So I am not going to just willy-nilly stumble

    16   into some decision because I feel like I have to today.

    17        What I am prepared to do, though, is to address two

    18   motions, and one of them is the motion in limine regarding BCPA

    19   evidence, and then a related motion to set order of

    20   presentation.

    21        So at this point, as I understand it, Qualcomm submits

    22   that, in granting summary judgment on Qualcomm's BCPA Section 7

    23   counterclaims, the Court decided Apple's BCPA claims as well.

    24   Nothing remains to be tried on Apple's claims, and they should

    25   not be submitted to the jury.
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153737 Page 7 of 13



     1        As a matter of law, the Court finds that's wrong.        Neither

     2   side moved for summary judgment on Apple's claims and the Court

     3   did not give notice to both sides of its intent to convert

     4   Apple's motion for summary judgment on Qualcomm's counterclaims

     5   into one affording Apple summary judgment on its BCPA claims.

     6        In addition, Qualcomm has raised any number of affirmative

     7   defenses regarding Apple's claims that, from what I can tell,

     8   have not been abandoned, are still alive; the Court has not

     9   ruled on them.   And at this point, given the procedural status

    10   of this case, the BCPA claims from Apple are alive, and they

    11   will go forward.

    12        So that doesn't provide the basis to exclude the BCPA

    13   evidence.   But even if Qualcomm were to submit that it is no

    14   longer offering any affirmative defense and at this stage move

    15   for summary judgment, there is an additional reason why the

    16   Court would not be prepared to exclude BCPA evidence across the

    17   board -- because I am prepared to exclude some of it.

    18        Qualcomm submits that the Court's decision to grant

    19   summary judgment against Qualcomm on the BCPA claims is

    20   irrelevant to the remaining claims.      In addition, evidence of a

    21   trial court's interlocutory ruling may be highly prejudicial

    22   because the influence of the trial judge on the jury is

    23   significant.

    24        I agree with that.

    25        And I agree that the order of this Court is not admissible
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153748 Page 8 of 13



     1   at trial under Rule 403.

     2        Third, Qualcomm submits that the role of evidence

     3   regarding the BCPA has fundamentally changed as a result of the

     4   order.   According to Qualcomm, evidence regarding the BCPA

     5   remains relevant for a very limited purpose of addressing the

     6   parties' economic arrangements, evidence of the BCPA's

     7   Section 7 dispute, including evidence regarding regulatory

     8   investigations, Qualcomm's withholding of the BCPA payments;

     9   and Apple's antitrust theories of gagging and retaliation

    10   should not be heard by the jury because Apple's antitrust

    11   claim, on which Apple hangs the relevance of the BCPA, will be

    12   decided by the Court.

    13        And Qualcomm further argues that the CMs cannot avail

    14   themselves of Apple's BCPA-based antitrust theories because the

    15   CMs are not parties to the BCPA; therefore, could not have been

    16   gagged by any provision of the BCPA.      As such, the BCPA

    17   evidence would be distracting, unnecessary, and unfairly

    18   prejudicial to Qualcomm, to present the evidence to the jury.

    19        The Court disagrees.

    20        It's relevant on legal issues, most notably, the CM

    21   Sherman Act claims.    It does not matter that the CMs are not

    22   parties to the BCPA, just as it didn't matter that the FTC was

    23   not a party to the BCPA when it relied upon it as part of its

    24   theory that Qualcomm had devised a business model that was

    25   anticompetitive and relied upon a number of components,
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.1153759 Page 9 of 13



     1   including the BCPA.

     2        In addition, it appears that this evidence would be

     3   relevant to Apple's affirmative defenses relating to Qualcomm's

     4   SULA claims and tortious interference claims.

     5        There's an argument that the Court will be creating mini

     6   trials and extending the length of the trial if it does not

     7   grant the motion to exclude this evidence, but we have already

     8   factored this evidence into our estimate.      It was already taken

     9   into account in determining the length of the trial.       It adds

    10   nothing new.

    11        In fact, it should streamline evidence at trial.        For

    12   example, for the contract-based claim, Apple will point to the

    13   existence of this BCPA and assert that it complied with its

    14   terms and point out that it has not received agreed-to

    15   payments.   On the Sherman Act claims, the CMs will be allowed

    16   to introduce the BCPA and have witnesses describe its effect on

    17   their conduct and the fact that the BCPA was employed to

    18   terminate payments after the initiation of the FTC inquiry.

    19        The CMs, nor Apple, will be permitted to reveal the fact

    20   that the FTC ultimately opened a formal investigation or filed

    21   a lawsuit against Qualcomm.     At this time, without more, the

    22   Court is not prepared to permit the CMs to introduce evidence

    23   regarding the specific foreign investigations.       If Qualcomm

    24   believes that the evidence is admissible on some theory, they

    25   can let the Court know.
                                                                   10 Page 10 of
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.115376
                                      13


    1        So that addresses the motion to exclude BCPA evidence.

    2   It's granted in part and denied in part.

    3        As to the motion to set order of presentation, Qualcomm

    4   cites Plumtree Software v. Datamize as providing guidance on

    5   how to address these types of issues.     Although, I think, as a

    6   starting point, Plumtree involved a question of diversity

    7   jurisdiction.   But I think that the "primary purpose" test used

    8   in Plumtree does have application in this case.

    9        And with respect to the "primary purpose" test, the Court

   10   first should look to the pleadings submitted by the parties,

   11   but it also has a duty to look beyond the pleadings to

   12   determine the actual interests of the parties.      The Court

   13   should align the parties in accordance with the primary dispute

   14   in the controversy.

   15        Here, there is not one scintilla of a doubt that the

   16   primary dispute relates to the claim that Qualcomm has designed

   17   a business model for chipsets that has allowed it to create and

   18   maintain a monopoly.    This is an anticompetitive conduct case,

   19   first and foremost.    Apple and the CMs are aligned on that

   20   claim due to their relationship in the production, manufacture

   21   of Apple iPhones and iPads.    This alignment is seen in many

   22   ways, including the Apple and Qualcomm contracts that follow up

   23   on the CM agreements.

   24        Proceeding with the individual contracts, as proposed by

   25   Qualcomm, would place the cart ahead of the horse.      It would
                                                                   11 Page 11 of
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.115377
                                      13


    1   present the case to the jury in an illogical, disjointed, and

    2   disorganized manner and would likely lead to confusion.       As

    3   such, the order of presentation will remain as it was

    4   originally designed or stated.      The BCPA ruling will not affect

    5   or impact the order of presentation.

    6         With respect to jury instructions, the parties disagree on

    7   a large number of jury instructions.     The gulf that exists

    8   between their respective positions is wide.      Ultimately, the

    9   Court plans to independently, itself, design and draft

   10   instructions on all of the areas where the parties have not

   11   furnished joint instructions.     I have problems with almost all

   12   of the instructions that are provided by the parties.

   13         There is a lot of cherry-picking.    There is a lot of

   14   jockeying.   It kind of goes back to what I said before about

   15   the motions in limine, the Daubert, 44.1.      It shows that a lot

   16   of lawyers, a lot of smart lawyers, are trying to come up with

   17   ways to best position their client.     And I don't begrudge you

   18   for that; it is your job.    It's just that there's so many of

   19   you doing it, it makes it hard for me to keep up with all of

   20   it.

   21         So, that's it.   That's it.   I have a lot of work to do,

   22   and I would rather do it in chambers.     Those are my rulings.

   23   And with that, to the extent that we need to reconvene, we will

   24   set that for a hearing.

   25         And let me inquire, other than what I have already
                                                                   12 Page 12 of
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.115378
                                      13


    1   addressed, are there any other matters that we need to have

    2   raised before we conclude?

    3              MR. CHESLER:   Your Honor, good afternoon.    There is

    4   one other issue which Your Honor did not address which we would

    5   like to get some guidance on, and that is the issue of whether

    6   witnesses need to be called to lay the foundation for documents

    7   produced from the files of the parties to the case.

    8              THE COURT:    Does this go back to the issue that we

    9   left last week?

   10              MR. CHESLER:   Yes.

   11              MS. BROOKS:    I would assume so.   I am prepared to

   12   address that if Your Honor would like to see where we are.

   13              THE COURT:    I don't.   I will look to see what else

   14   was filed.   It is hard to keep up with you all, given the

   15   various filings.

   16              MR. CHESLER:   Thank you, Your Honor.

   17              THE COURT:    At this point, I don't have anything

   18   else.

   19        With that, that will conclude these proceedings.

   20              MS. BROOKS:    Thank you, Your Honor.

   21              MS. DUNN:    Thank you, Your Honor.

   22        (End of proceedings at 1:55 p.m.)

   23                                    -o0o-

   24

   25
                                                                   13 Page 13 of
Case 3:17-cv-00108-GPC-MDD Document 1064 Filed 03/28/19 PageID.115379
                                      13


    1                           C-E-R-T-I-F-I-C-A-T-I-O-N

    2

    3                 I hereby certify that I am a duly appointed,

    4   qualified and acting official Court Reporter for the United

    5   States District Court; that the foregoing is a true and correct

    6   transcript of the proceedings had in the aforementioned cause;

    7   that said transcript is a true and correct transcription of my

    8   stenographic notes; and that the format used herein complies

    9   with rules and requirements of the United States Judicial

   10   Conference.

   11                  DATED:    March 28, 2019, at San Diego, California.

   12

   13                                  /s/ Chari L. Bowery
                                       _______________________________
   14                                  Chari L. Bowery
                                       CSR No. 9944, RPR, CRR
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
